Case 17-04408-JJG-13   Doc   Filed 09/23/20   EOD 09/23/20 14:35:40   Pg 1 of 6
Case 17-04408-JJG-13   Doc   Filed 09/23/20   EOD 09/23/20 14:35:40   Pg 2 of 6
              Case 17-04408-JJG-13                 Doc        Filed 09/23/20           EOD 09/23/20 14:35:40                   Pg 3 of 6
                                                  SN Servicing Corporation                    Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 10, 2020

     KANDICE E SLOAN                                                                                           Loan:
     C/O STEVEN P TAYLOR                                                                     Property Address:
     6100 N KEYSTONE AVE STE 254                                                             4052 CONGAREE LANE
     INDIANAPOLIS IN 46220                                                                   INDIANAPOLIS, IN 46235



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2020 to Oct 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Nov 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 921.33                  921.33                   Due Date:                                       Aug 01, 2020
 Escrow Payment:                           334.90                  514.99                   Escrow Balance:                                   (1,148.11)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        1,004.70
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                         ($143.41)
 Total Payment:                            $1,256.23                  $1,436.32



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance                    0.00      (3,273.10)
     Jun 2020                          334.90                                  *                                     0.00      (2,938.20)
     Jul 2020                          334.90                                  *                                     0.00      (2,603.30)
     Jul 2020                          785.39                                  * Escrow Only Payment                 0.00      (1,817.91)
     Aug 2020                          669.80                                  *                                     0.00      (1,148.11)
                                                                                 Anticipated Transactions            0.00      (1,148.11)
     Sep 2020                      669.80                                                                                        (478.31)
     Oct 2020                      334.90                                                                                        (143.41)
                          $0.00 $3,129.69               $0.00          $0.00

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
        Case 17-04408-JJG-13                  Doc
                                               Filed
                                              SN      09/23/20
                                                  Servicing         EOD 09/23/20 14:35:40
                                                            Corporation                   Final                          Pg 4 of 6
                                            For Inquiries: (800) 603-0836
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 10, 2020

 KANDICE E SLOAN                                                                                                 Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               (143.41)      2,987.19
Nov 2020               384.55           858.29           County Tax                                     (617.15)      2,513.45
Dec 2020               384.55                                                                           (232.60)      2,898.00
Jan 2021               384.55                                                                            151.95       3,282.55
Feb 2021               384.55        2,898.00            Homeowners Policy                            (2,361.50)        769.10
Mar 2021               384.55                                                                         (1,976.95)      1,153.65
Apr 2021               384.55                                                                         (1,592.40)      1,538.20
May 2021               384.55           858.29           County Tax                                   (2,066.14)      1,064.46
Jun 2021               384.55                                                                         (1,681.59)      1,449.01
Jul 2021               384.55                                                                         (1,297.04)      1,833.56
Aug 2021               384.55                                                                           (912.49)      2,218.11
Sep 2021               384.55                                                                           (527.94)      2,602.66
Oct 2021               384.55                                                                           (143.39)      2,987.21
                    $4,614.60       $4,614.58

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 769.10. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 769.10 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (143.41). Your starting
balance (escrow balance required) according to this analysis should be $2,987.19. This means you have a shortage of 3,130.60.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.

We anticipate the total of your coming year bills to be 4,614.58. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
           Case 17-04408-JJG-13              Doc       Filed 09/23/20     EOD 09/23/20 14:35:40 Pg 5 of 6
                                                              Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $1,305.88 (calculated by subtracting the
    Unadjusted Escrow Payment                      384.55
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                               130.44
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $514.99
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
 Case 17-04408-JJG-13          Doc      Filed 09/23/20   EOD 09/23/20 14:35:40        Pg 6 of 6




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 17-04408-JJG-13

 Kandice Efia Sloan                               Chapter 13

 Debtor.                                          Judge Jeffrey J. Graham

                                 CERTIFICATE OF SERVICE

I certify that on September 23, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Steven P. Taylor, Debtors’ Counsel
          sptaylor@bankruptcyoffice.net

          Ann M. DeLaney, Trustee
          ECFdelaney@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on September 23, 2020, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Kandice Efia Sloan, Debtor
          4052 Congaree Lane
          Indianapolis, IN 46235-8828

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
